EXHIBIT 10.3

Grantee:

Grant Date:

 

       

Expiration Date:

 

     

Number of Shares:

Exercise Price:

 

       

Non-Qualified Option No.:

 



NON-QUALIFIED STOCK OPTION AGREEMENT


          This Non-qualified Stock Option Agreement (the "Agreement") is made as
of the Grant Date set forth above by and between WOLVERINE WORLD WIDE, INC.
("Wolverine"), and the grantee named above (the "Grantee").

          The Wolverine World Wide, Inc. Stock Incentive Plan (the "Plan") is
administered by the Compensation Committee of Wolverine's Board of Directors
(the "Committee"). The Committee has determined that Grantee is eligible to
participate in the Plan. The Committee has granted stock options to the Grantee,
subject to the terms and conditions contained in this Agreement and in the Plan.

          The Grantee acknowledges receipt of a copy of the Plan and the Plan
Description and accepts this option subject to all of the terms, conditions and
provisions of this Agreement and the Plan.

          1.          Grant. Wolverine grants to Grantee an option to purchase
shares of Wolverine's common stock, $1 par value ("Common Stock"), as set forth
above. This option is a non-qualified stock option and is not an incentive stock
option as defined under Section 422 of the Internal Revenue Code of 1986, as
amended (the "Code"). All of the rights of the Grantee are subject to the terms,
conditions and provisions of the Plan, which are incorporated by reference into
this Agreement.

          2.          Term and Delayed Vesting. Right to exercise this option
begins on the Grant Date shown above and shall terminate on the Expiration Date
shown above, unless earlier terminated under the Plan by reason of termination
of employment or officer status. The Grantee's right to exercise this option
shall vest as follows: ______ shares of the shares granted at the time of this
Agreement immediately, ______ shares of the shares granted on the ______
anniversary date of this Agreement, ______ shares of the shares granted on the
______ anniversary date of this Agreement and the remaining ______ shares of the
shares granted on the ______ anniversary date of this Agreement. The Committee
may, in its sole discretion, accelerate vesting of the option at any time before
full vesting.

          3.          Exercise. Grantee shall exercise this option by giving
Wolverine written notice of the exercise of this option in the form of Exhibit A
hereto. The notice shall set forth the number of shares to be purchased. The
notice shall be effective when received by the Chief Financial Officer at
Wolverine's main office, accompanied by full payment (as set forth below) of the
option price. Wolverine will deliver to the Grantee a certificate or
certificates for such shares; provided, however, that the time of delivery may
be postponed for such period as may be required for Wolverine with reasonable
diligence to comply with any registration requirements under the Securities Act
of 1933, the Securities Exchange Act of 1934, any requirements under any other
law or regulation

1

--------------------------------------------------------------------------------


applicable to the issuance, listing or transfer of such shares, or any agreement
or regulation of the New York Stock Exchange or the Pacific Exchange. If the
Grantee fails to accept delivery of and pay for all or any part of the number of
shares specified in the notice upon tender or delivery of the shares, the
Grantee's right to exercise the option with respect to such undelivered shares
shall terminate.

          4.          Payment by Grantee. When exercising this stock option,
Grantee shall pay Wolverine in cash, in previously owned shares of Wolverine's
common stock or, if the Committee consents, in other consideration substantially
equivalent to cash. The Committee, in its discretion, may permit payment of all
or a portion of the exercise price in the form of a promissory note or
installments according to terms approved by the Committee and under the terms of
Wolverine's then existing Stock Option Loan Program. The Committee may require
security acceptable to the Committee.

          5.          Registration and Listing. The stock options granted under
this Agreement are conditional upon (a) the effective registration or exemption
of the Plan, the options granted under the Plan and the stock to be received
upon exercise of options under the Securities Act of 1933 and applicable state
or foreign securities laws, and (b) the effective listing of the stock on the
New York Stock Exchange and the Pacific Exchange.

          6.          Transferability. This option shall not be sold, exchanged,
transferred, pledged, assigned or otherwise alienated or hypothecated during the
term of the option except by will or the laws of descent or distribution.

          7.          Termination of Employment or Officer Status. This option
shall terminate at the times provided in the Plan after the termination of the
employment or officer status of the Grantee with Wolverine or any of its
subsidiaries. In addition to any provisions contained in the Plan, this option
shall fully vest and be immediately exercisable in full upon the following
events resulting in termination of employment or officer status: (a) death; (b)
disability (as defined in Wolverine's Long-Term Disability Plan); or (c)
voluntary termination by a Participant of all employment and/or officer status
with Wolverine and its subsidiaries after the Participant has attained (i) 50
years of age and seven years of service (as an employee and/or officer of
Wolverine or its subsidiaries), (ii) 62 years of age, or (iii) such other age,
period or conditions of service as may be determined by the Committee in its
sole discretion.

          8.          Acceleration. This option shall be immediately exercisable
in the event of any Change in Control of Wolverine. "Change in Control" is
defined in the Plan.

          9.          Stockholder Rights. The Grantee shall have no rights as a
stockholder with respect to any shares covered by this option until the date of
the issuance of a stock certificate to the Grantee for such shares.

          10.          Employment by Wolverine. The grant of this option shall
not impose upon Wolverine or any subsidiary any obligation to retain the Grantee
in its employ for any given period or upon any specific terms of employment.
Wolverine or any subsidiary may at any time dismiss the Grantee from employment,
free from any liability or claim under the Plan, unless otherwise expressly
provided in any written agreement with the Grantee.

          11.          Certifications. The Grantee acknowledges that he or she
has been furnished and has read the most recent Annual Report to Stockholders of
Wolverine and the Plan Description relating to the Plan. The Grantee hereby
represents and warrants that the Grantee is acquiring the option granted under
this Agreement for the Grantee's own account and investment and without any
intent to resell or distribute the shares upon exercise of the option. The
Grantee shall not

2

--------------------------------------------------------------------------------


resell or distribute the shares received upon exercise of the option except in
compliance with such conditions as Wolverine may reasonably specify to ensure
compliance with federal and state securities laws.

          12.          Effective Date. This option shall be effective as of the
date set forth at the top of this Agreement.

          13.          Tax Withholding. Wolverine or one of its subsidiaries
shall be entitled to (a) withhold and deduct from the Grantee's future wages (or
from other amounts that may be due and owing to the Grantee from Wolverine or a
subsidiary), or make other arrangements for the collection of, all legally
required amounts necessary to satisfy any and all federal, state, local and
foreign withholding and employment-related taxes attributable to the option
granted under this Agreement, including, without limitation, the grant,
exercise, or vesting of, or payment of dividends with respect to, the option; or
(b) require the Grantee promptly to remit the amount of such withholding to
Wolverine or a subsidiary before taking any action with respect to the option.
Unless the Committee provides otherwise, withholding may be satisfied by
withholding Common Stock to be received upon exercise or by delivery to
Wolverine of previously owned Common Stock.

          14.          Agreement Controls. The Plan is incorporated in this
Agreement by reference. Capitalized terms not defined in this Agreement shall
have those meanings provided in the Plan. In the event of any conflict between
the terms of this Agreement and the terms of the Plan, the provisions of this
Agreement shall control.

          15.          Corporate Changes. In the event of any stock dividend,
stock split or other increase or reduction in the number of shares of Common
Stock outstanding, the number and class of shares covered by this option, and
the exercise price, are subject to adjustment as provided in the Plan.

          16.          Administration. The Committee has full power and
authority to interpret the provisions of the Plan, to supervise the
administration of the Plan and to adopt forms and procedures for the
administration of the Plan, except as limited by the Plan or as may be necessary
to assure that the Plan provides performance-based compensation under Section
162(m) of the Code. All determinations made by the Committee shall be final and
conclusive.

          17.          Illegality. The Grantee will not exercise this option,
and Wolverine will not be obligated to issue any shares to the Grantee under
this option, if the exercise thereof or the issuance of such shares shall
constitute a violation by the Grantee or Wolverine of any provisions of any law,
order or regulation of any governmental authority.

          This option has been issued by the Compensation Committee of
Wolverine.

 

WOLVERINE WORLD WIDE, INC.

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

Stephen L. Gulis Jr., Executive Vice President
and Chief Financial Officer

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

(Signature)

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

(Print Name)

 




3

--------------------------------------------------------------------------------